United States Court of Appeals
                                                                 Fifth Circuit
                                                              F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                   April 25, 2007

                                                          Charles R. Fulbruge III
                                                                  Clerk
                            No. 06-60450
                          Summary Calendar


MARTIN VARGAS-PUEBLO,

                                    Petitioner,

versus

ALBERTO R. GONZALES, U.S. ATTORNEY GENERAL,

                                    Respondent.

                        --------------------
               Petition for Review of an Order of the
                    Board of Immigration Appeals
                         BIA No. A91 054 152
                        --------------------

Before DeMoss, STEWART, and PRADO, Circuit Judges.

PER CURIAM:*

     Martin Vargas-Pueblo, a native and citizen of Mexico, filed

a petition for review in this court challenging the Board of

Immigration Appeals’ (BIA) decision affirming the Immigration

Judge's (IJ) denial of relief under former § 212(c) of the

Immigration and Nationality Act.

     The REAL ID Act generally precludes judicial review of

discretionary decisions of the Attorney General, including the

grant or denial of a waiver of removability.   8 U.S.C.

§ 1252(a)(2)(B)(ii); see Gutierrez-Morales v. Homan, 461 F.3d

     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                             No. 06-60450
                                  -2-

605, 609 (5th Cir. 2006).    However, none of these provisions

“shall be construed as precluding review of constitutional claims

or questions of law raised upon a petition for review . . . .”

§ 1252(a)(2)(D).

    Vargas argues that the BIA erred when it affirmed the IJ’s

denial of § 212(c) relief.    He claims that the IJ’s improper bias

against him violated due process.    However, Vargas’s claim is

unavailing.   Section 212(c) relief is available only within the

broad discretion of the Attorney General and is not “a right that

is protected by due process.”    See United States v. Lopez-Ortiz,

313 F.3d 225, 231 (5th Cir. 2002).    Therefore, this court lacks

jurisdiction to review Vargas’s challenge to the BIA’s decision

affirming the IJ’s denial of his application for § 212(c) relief.

     Accordingly, the petition is DISMISSED for lack of

jurisdiction.